Per Curiam :
While the defendant admits that he “ wrote ” his name to the paper, a copy of which is annexed to the affidavit of claim, he says he did not fill out any number of shares in the company which he was willing to take; but he does not deny that he wrote, opposite his name in the money column, 1,000, indicating that the amount or par value of the stock for which he subscribed was 11,000. The affidavit of defense is evidently evasive, and the court below was clearly right in treating it as insufficient.
Judgment affirmed.